Citation Nr: 1704116	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  10-40 609	)	DATE
	                                                                 )
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2. Entitlement to service connection for prostate cancer.

3. Entitlement to special monthly compensation based on aid and attendance.

4. Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability resulting from a triple coronary artery by-pass graft (CABG) on April 15, 1998 at a VA medical center and subsequent VA treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to August 1970. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In a September 2008 rating decision, the RO denied entitlement to service connection for prostate cancer and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for infection of the heart.  In March 2012 rating decision, the RO, inter alia, denied service connection for a heart condition, prostate cancer, and entitlement to special monthly compensation based on aid and attendance.  

In October 2016, the Veteran testified during a Board hearing before the undersigned; a transcript is of record.

The Veteran's claim for benefits under § 1151 has previously been characterized as entitlement to compensation under 38 U.S.C.A. § 1151 for a heart infection.  However, a review of the Veteran's statements and the evidence reflects that the Veteran has been claiming compensation under § 1151 for more than just a heart infection.  Specifically, the Veteran has asserted that he has a heart infection, reoccurring infections, neutropenia, and leukopenia as a result of VA health care providers negligently causing and/or permitting Methicillin-Resistant Staphylococcus Aureus (MRSA) to occur as a result of his triple CABG in April 1998 and that once it had infected him, they failed to timely and aggressively challenge the infection and allowed the unnecessarily prolonged use of medication.  The Board has recharacterized the claim accordingly to ensure that the full extent of the Veteran's claim for benefits under § 1151 is addressed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to special monthly compensation based on aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's heart disability is presumed to be related to exposure to Agent Orange exposure during his active military service at U-Tapao Thailand.

2. The Veteran's prostate cancer is presumed to be related t to Agent Orange exposure during his active military service at U-Tapao Thailand.
 

CONCLUSIONS OF LAW

1. The criteria for service connection for a heart disability claimed as due to herbicide agent exposure have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016); VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q. 

2. The criteria for service connection for prostate cancer claimed as due to herbicide agent exposure have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309; VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contents that service connection for prostate cancer and a heart disability is warranted because he was exposed to Agent Orange while stationed at U-Tapao, Thailand.  He has reported that he served with the Air Force as a supply clerk with the Combat Support Supply Squadron during that time.  He indicated that he worked near the perimeter fence and went on tours and hikes in the area.  

Service connection will be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and a heart disability and prostate cancer becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309 (e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

VA's Compensation and Pension Service has determined that a special consideration of herbicide agent exposure on a factual basis should be extended to Air Force veterans whose duties placed them on or near the perimeters of certain RTAFBs anytime between February 28, 1961, and May 7, 1975.  The listed Thai military facilities include U-Tapao Royal Thai Air Force Base.  If a veteran's military duties, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, placed him or her near the air base perimeter, then VA is to concede herbicide agent exposure on a direct or facts found basis.  VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q. 

The Veteran's service treatment records do not refer to any prostate or heart problems.  The Veteran's service personnel records reflect that he served with the Air Force as supply clerk with the Combat Support Supply Squadron while stationed at U-Tapao Air Force Base in Thailand.

In his February 2009 notice of disagreement and a June 2010 statement, the Veteran reported that he was stationed in U-Tapao, Thailand, which was located on the border of Vietnam with the 635th Combat Support Group.  He indicated that his duties required him to load and unloaded items from a warehouse that had come out of Vietnam.  He also recalled being onboard a C-130 that delivered supplies to Vietnam.  

In a June 2016 statement, the Veteran's representative noted the Veteran's reports of being near a fenced area in the supply squadron.  

Overall, there is no evidence in the file that is inconsistent with the Veteran's reports of service in the perimeters of the base while stationed at U-Tapao.

Recent VA treatment records dated in October 2015 include diagnoses of prostate cancer, atherosclerosis, and coronary artery disease (CAD).  

Additionally, in January 2013, Dr. T.J. Stallman noted that the Veteran had been stationed in Thailand in a combat support group and had recently been diagnosed as having prostate cancer.  Dr. T.J. Stallman opined that the Veteran was more likely as not, exposed to Agent Orange during service, which was more than likely related to the evolution of the prostate cancer.  Dr. T.J. Stallman reported that the Veteran's health was complicated by significant CAD, which was also as likely as not, related to the probable exposure to Agent Orange.  

The evidence supports a finding that the Veteran was exposed to an herbicide agent, such as Agent Orange, while stationed at U-Tapao Air Force Base in Thailand.   He has current ischemic heart disease and prostate cancer that is presumed to be due to the in-service exposure.  Given these facts and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a heart disability and prostate cancer is now warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a heart disability is granted. 

Service connection for prostate cancer is granted.


REMAND

The Veteran seeks section 1151 compensation for additional disability, such as a heart infection, recurring infections, neutropenia, and leukopenia as a result of VA health care providers negligently causing and/or permitting MRSA to occur and that once it had infected him, they failed to timely and aggressively challenge the infection and allowed the unnecessarily prolonged use of medication.

Under 38 U.S.C.A. § 1151, compensation is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment or examination furnished under any law administered by VA, and the negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment; or (B) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (a).

On April 14, 1998, the Veteran was transferred to James A. Haley Veteran's Hospital (JAHVH).  He underwent a triple CABG on April 15, 1998.  Postoperatively, he experienced coagulopathy requiring multiple transfusions of platelets, and fresh frozen plasma.  He also developed respiratory failure, which required prolonged ventilation.  On April 20, 1998, a culture of his sputum was taken and MRSA was noted.  Treatment records dated from April to June 1998 show findings of infection with MRSA and H. Parainflu.  The Vancomycin dosage based on gentamicin level was found to be appropriate.  He underwent emergent debridement of the sternal wound, sternotomy, and rewiring on April 25, 1998.  A June 1998 discharge treatment record provides a summary noting that the obtained cultures revealed MRSA growth in the swab of the sternal wound and MRSA in pericardial fluid in cavity and sputum and another subsequent culture in April 1998 showed MRSA in the sputum.  The Veteran had a prolonged course of ventilation and during the Intensive Care Unit course became generally weakened until gradually improving on his own.  On May 11th, he was transferred to the Nursing Home Care Unit for conditioning and continuation of antibiotic therapy.  He was followed by Infectious Disease Service throughout the hospitalization.  A treatment record dated May 2, 1998, noted that the Veteran continued on Vancomycin for MRSA, pneumonia, and mediastinitis.  He completed antibiotics on the evening of June 20, 1998 and was discharged to home while taking Clindamycin 300 mg every six hours for 30 days.

VA treatment records show that the Veteran has been diagnosed with osteomyelitis.  He has also been diagnosed with neutropenia, in which multiple VA providers have stated was the direct result of the prescribed medication Vancomycin and or Clindamycin.  See September, October, and December 1998, January, March, and December 1999 VA treatment records.  In the July 2010 VA examination, the VA examiner cited to a March 2009 treatment record that noted that it was at least as likely as not that the use of Vancomycin "...was temporarily related to the causative development of the persistent leukopenia noted on subsequent lab draws." 

During his July 2010 VA examination, although the examiner opined that it was less likely as not that any disability resulted from VA failing to exercise the degree of care that one would expect form a reasonable healthcare provider; she did not specifically address whether VA treatment providers adequately prevented the infection, treated the infection, and prescribed medication for the appropriate period of time.  

The examiner also opined that the MRSA infection pre-existed surgery, but did not provide reasons for this conclusion.  The available records do not show such findings, and the Veteran has asserted that he did not previously have a MRSA infection.

Although the examiner identified leukopenia (a reduction in the number of white blood cells) as an unforeseen result of the surgery; Veteran's additional disability, a clarification is necessary to determine if this condition is related to a laboratory finding and/or associated with any of the Veteran's other currently claimed disabilities.  The Veteran indicated that his he experienced a heart infection related to the circumstances surrounding his heart surgery in April 1998.  May 1998 treatment records included a diagnosis of MRSA mediastinitis/pericarditis.  Additionally, the July 2010 VA examiner noted that the Veteran has recurrent MRSA infections.  Although service connection for prostate cancer has been granted above, the Board notes that the VA examiner states that the Veteran was not able to undergo any treatment because of a MRSA infection and leukopenia/neutropenia.  Therefore, a new opinion is necessary to identify any and all additional disabilities and/or aggravation of an existing disease as a result of the Veteran's triple CABG on April 15, 1998 and subsequent treatment and whether or not the VA providers failed to timely and aggressively challenge the MRSA infection and allowed for any unnecessarily prolonged use of medication.   

In his June 2007 claim and during his Board hearing, the Veteran reported that several other heart patients developed a MRSA infection around the same time.  The Veteran submitted excerpts related to his tort claim, in which the Veteran's attorney at the time suggested that a higher than expected incident of patients contracted a MRSA infection in the cardiovascular unit at JAHVH during the time frame of 1997 to 1998.  (During his hearing, the Veteran indicated that the tort claim was dropped).

The Veteran has indicated that he did not receive adequate informed consent related to his CABG and subsequent treatment.  See VA Standard Forms 522, "General Services Administration & Interagency Comm. on Medical Records," dated April 14, 1998 and April 25, 1998.  More specifically, the Veteran indicated that he was not informed of possibility of developing a MRSA infection following his surgery.  In his tort claim, the Veteran's attorney alleged that the Veteran was not, informed of the possible complication(s), i.e. neutropenia that could and did develop from the aggressive and prolonged use of, the antibiotic Vancomycin following a diagnosis of MRSA infection.  

Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete clearly-stated rationale-is needed to resolve the claim on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Hence, the Veteran should be scheduled to undergo VA examination 

VA treatment records leading up to the Veteran's triple CABG in April 1998 and prior to June 1998 appear to be outstanding.  Additionally, the March 2009 treatment record referred to by the July 2010 VA examiner has not been associated with the Veteran's electronic claims file.  VA has a duty to obtain all relevant treatment records.  38 U.S.C.A. § 5103A(b),(c).

The Veteran submitted a claim from a private attorney indicating that VA investigated and documented MRSA infections among cardiovascular patients at the JAHVH, suspended the performance of cardiac surgical procedures, and took remedial measures during the time frame of 1997-1998.  The Veteran is asked to provide a copy of any reports or documentation or provide VA with enough information, so that it may obtain such records.   

The Veteran's claim for entitlement to special monthly compensation based on aid and attendance claims is inextricably intertwined with the 1151 claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc), aff'd 631 F.3d 1380, 1383 (Fed. Cir. 2011), vacated and remanded for reconsideration, 132 S.Ct. 75 (2011) modified, 26 Vet. App. 31 (2012).  See also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).  The Board will defer consideration of the Veteran's claim for entitlement to special monthly compensation based on aid an attendance, pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from VA facilities in Michigan and Florida dated from April 1997 through June 1998, dated in March 2009, and since December 2015. 

2.  Ask the Veteran to provide authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record, including any investigative reports and/or documentation related to evidence of MRSA infections among cardiovascular patients at JAHVH for which the facility suspended surgical procedures until remedial measures were taken between 1997 and 1998 as alleged by the Veteran and his attorney at the time.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

3.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After completing the above, schedule the Veteran for an examination.  The physician-examiner should review the claims file and address the following. 

A.  identify any additional disability or aggravation of an existing disease (such as osteomyelitis, neutropenia, leukopenia, heart infection, MRSA) shown at any time since June 2007 due to the Veteran's triple CABG performed by VA in April 1998, related subsequent treatment, and prescribed medication therein.   

B.  Is it as least as likely as not (i.e., probability of 50 percent or greater) that neutropenia and leukopenia is considered by the medical profession, in and of itself, to be a disability, as opposed to a laboratory finding and/or risk factor for any of the Veteran's other disabilities or diseases?    

C.  Is it as likely as not that any identified additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA during the Veteran's April 1998 surgery and subsequent care at the VA hospital and/or Nursing Home Care Unit, to include preventing the MRSA infection, adequately treating the MRSA infection once identified, and prescribing the appropriate dosage of medication? 

D.  Is there any additional disability or aggravation of an existing disease that a reasonable health care provider would not have foreseen?

i.  Is MRSA infection the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures for the triple CABG surgery?  

ii.  Would a reasonable healthcare provider have informed the Veteran of the possible complication(s), i.e. neutropenia/leukopenia that could and did develop from the aggressive and prolonged use of, the antibiotic Vancomycin following a diagnosis of MRSA infection?

The physician should provide reasons for the opinions.  The examination report should include a discussion of the Veteran's history and his reports. 

If any opinion cannot be provided without resort to speculation, the physician should state whether the inability is due the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is additional information that would permit the opinion to be provided.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


